Title: Samuel Nightingale Jr. to Virginia Delegates, 18 [September] 1780
From: Nightingale, Samuel, Jr.
To: Virginia Delegates


Gentlemen
Providence Octr. [September] 18th 1780
I Hope you will excuse the Liberty I have taken in Directing this Letter to you; as I could not tell who were the Persons that had the Care of goods Shipt from France to the State of Virginia. I have sent the Letter unseal’d that you may Know its Contents—and Desire you will Seal, And direct it to the Proper Persons and forward it as soon as Possable which will much oblidge Your most Humbl servt.
S N Junr
